Title: To Thomas Jefferson from William Short, 27 October 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Oct 27. 1792

We are still in the state, mentioned to you in my last, of certainty as to the retiring of the combined armies, and of conjecture as to the cause of it.
The issue of the military operations has been the direct opposite of what I counted on in my prolix letter No. 111.—but one of the leading circumstances which I then mentioned seems more than ever probable; namely the scission between Vienna and Berlin. That kind of rumour which often premature, is some times the harbinger of truth, has brought here already an account of a kind of skirmish between their two armies in France. As yet however it is at most a quarrel which has taken place between some officers certainly—and in which it is said their respective soldiers took part.
The unexpected retreat ordered by the King of Prussia, has produced, it is known, the most lively sensations at Vienna. In the Duke of Brunswic’s military narration, he states the contending armies as in presence—every preparation made for battle—every reason to expect the most complete success—all under him from the highest officer to the soldier, burning to engage, when the King of Prussia all at once forbad it. The Duke of Brunswic would seem to state himself as not in the secret—but most people suppose he must have been acquainted from the beginning with the King’s intentions.
Many say here yet that the armies have only retired for winter quarters—and that the allies will re-commence the campaign with greater preparations in the spring. These however are persons who insist on the good intelligence and harmony still continuing the same between the two courts—and of course are badly informed or of bad  faith, as I should imagine. The emigrants recieve congés without limitation and shew by many symptoms they have no hope of being employed in another attempt.
The French continue possessed of Savoy and Nice. A detachment of their army has returned and taken possession of Mayence and it is supposed will proceed to Coblentz. The number stated differently from 7 to 20,000 men. Should the combined armies in the neighbourhood of Luxemburg continue to act in concert, it is evident that the retreat of this army would be intercepted.
Dumouriez has been to Paris in the face of a decree of the former assembly. He has given his word to winter his army at Brussels—he is now with a part of it near Valenciennes. Few people who know him count on his word—but after what has happened the more the thing is incredible, the more easily he will be believed. I should not be surprized that elated with what he considers as his victory, he should lead his army into some snare. He counts on an insurrection in Brabant. I think he will be decieved. They have the Austrians in horror—but the French still more. As to liberty they know nothing about it but what they are told by their Priests and Monks, who are still there what they were in many other parts of Europe two centuries ago. There is a party, which however is weak and inconsiderable, known by the name of Vonckists, that would probably wish for the success of the French. I doubt whether they would go beyond bare wishes. A short time will shew this better as Dumouriez will certainly put them to the test.
France will unquestionably be left to herself during the winter. That time will probably convince those who still doubt, that that convention is incapable of giving that country a government. In my No. 111. I mentioned what I thought would be the fate of the Republican system. I still think it would have been what I then mentioned if the armies had been where I supposed them. And as it is, if left altogether to themselves time I think will produce the same disgust and lassitude of the system, which would have been effected by the presence of victorious enemies. M. Morris is much more in the way of observing the progress of this business and he will no doubt, give you much more ample and satisfactory information as to it.
Ratifications of the treaty between Russia and Prussia have been exchanged and the presents given by the Empress are said to be more rich than on any former occasion; which may be considered as a mark of her satisfaction.
I take the liberty of inclosing a letter for the Secretary of the treasury. You will recieve also inclosed the Leyden gazettes. I have the honor to  be with sentiments of unalterable attachment & perfect respect Dear Sir Your most obedient & most humble servant

W: Short


P.S. Since closing my letter I have learned from a person fully to be relied on that Longwy, the last of the enemies possessions in France has been evacuated—and that the convention respecting the evacuation was formed between the King of Prussia and the French commonwealth. An account is also recieved here, though less authentic, that the Prussian army have already passed by Luxemburgh and seem fully on their march to return home. The progress of the French army on the Rhine would seem to indicate that they had no apprehension from the Prussian forces. As yet there has been only ill humour between France and Spain—and they have only decided to put themselves on the defensive at the passages of the Pyrennies. Spain is arming also—but will not be able it is thought to put more than 18,000 men on foot. France elated by her successes—will perhaps not confine herself to the defensive—but attempt to introduce the destroying spirit into Spain also.

